Citation Nr: 0809770	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  03-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to July 1962.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
rating in excess of 10 percent for the veteran's service-
connected psychiatric disability.  A January 2003 rating 
decision increased the rating to 30 percent, effective from 
December 30, 1999.  The veteran continues to seek an 
increased rating.  A videoconference hearing was held before 
the undersigned in November 2004.  A transcript of this 
hearing is of record.  The case was previously before the 
Board in January 2005 and September 2006, when it was 
remanded for further development.  

The Board notes that the veteran also originally initiated a 
claim of service connection for a lumbar spine disability.  
Prior to the November 2004 hearing, the veteran and his 
representative clarified that this issue was not on appeal.  
Hence, that claim is not before the Board.


FINDINGS OF FACT

1. Prior to June 30, 2001, the veteran's psychiatric disorder 
was manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, based on symptoms of depressed mood, anxiety, 
suspiciousness, weekly or less often panic attacks, and 
chronic sleep impairment; occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective 
relationships was not shown. 

2. From June 30, 2001 to February 20, 2004, the veteran's 
psychiatric disorder was manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity, to include symptoms of disturbances of 
motivation and mood, some suicidal ideations, impaired short-
term memory loss, impaired judgment and abstract thinking, 
and difficulty establishing and maintaining effective work 
and social relationships; occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood was not shown. 

3. From February 20, 2004, the veteran's psychiatric disorder 
has been manifested by occupational and social impairment 
with deficiencies in most areas manifested by symptoms 
including suicidal ideations, visual hallucinations, impaired 
impulse control, neglect of personal appearance and hygiene, 
and increasing difficulty in establishing and maintaining 
effective relationships; it has not been manifested by total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name, or other 
symptoms of like gravity.   


CONCLUSION OF LAW

The veteran's variously diagnosed psychiatric disability 
warrants "staged" ratings of 30 percent prior to June 30, 
2001, 50 percent from June 30, 2001 until February 20, 2004, 
and 70 percent from February 20, 2004.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 
4.130, Diagnostic Code (Code) 9424 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In a recent decision, the U. S. Court of Appeals for Veterans 
Claims (Court) outlined the notice that is necessary in a 
claim for an increased rating.  Vazquez-Flores v. Peake, No. 
05-0355 (U. S. Vet. App. Jan. 30, 2008).  The Court held, in 
essence, that the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; how disability 
ratings are assigned; general notice of any diagnostic code 
criteria for a higher rating that would not be satisfied by 
evidence of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and examples of the types of medical and lay evidence the 
veteran may submit to support an increased rating claim.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision (as the 
claim was originally decided prior to enactment of the VCAA), 
July 2003 and September 2006 letters provided certain 
essential notice prior to the readjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  

These letters also provided him with notice that 
substantially complied with Vazquez-Flores.  Specifically, 
the July 2003 letter stated, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  The September 2006 letter also informed 
the veteran that he could submit evidence showing that his 
disability had increased in severity and how it was impacting 
his employment.  It was specifically noted that such evidence 
could be medical evidence or statements from lay individuals 
and employers who could describe from their knowledge and 
personal observations regarding any worsening of his 
disability and its effect on his employment.  As such, the 
notice letters in this case indicated that the veteran must 
provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The September 2006 
letter also notified him of how disability ratings are 
assigned.  The Code criteria used for evaluating psychiatric 
disorders do not contain any specific test results or 
measurements of which the veteran should have been notified, 
as the level of psychiatric disability is based on 
consideration of all of the evidence of record bearing on 
occupational and social impairment and can be established by 
demonstrating a noticeable worsening or increase in severity 
of the psychiatric disability and its effect on the 
claimant's employment and daily life.  Additionally, the 
Board notes that the January 2003 statement of the case (SOC) 
provided the veteran with the pertinent rating criteria.

The Board has also considered whether the veteran was 
prejudiced by the untimeliness of this notice and finds that 
he was not.  Subsequent to issuance of complete notice and 
once the veteran and his representative responded and further 
development was completed an October 2007 supplemental SOC 
(SSOC) readjudicated the matter.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding 
that a timing defect can be cured by notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction).

The veteran's pertinent VA and private treatment records have 
been secured.  The RO arranged for VA examinations in March 
2000, December 2002, July 2004, September 2005, and February 
2007.  The Board notes that the February 2007 VA examiner's 
report did not completely respond to the questions posed by 
the September 2006 remand regarding distinguishing Axis I and 
II symptoms and their effect on the veteran's functioning.  
However, the Board finds that the examination report 
substantially complied with its requests and that the opinion 
can be interpreted to have concluded that symptoms of any 
nonservice-connected Axis I and Axis II diagnoses could not 
be separated from his service-connected Axis I diagnoses.  As 
this interpretation is favorable to the veteran, the Board 
finds that he is not prejudiced by any minor deviation from 
the remand examination instructions.  The private and VA 
medical evidence of record is sufficient to determine the 
extent of the veteran's occupational and social impairment 
throughout the appeal period.  The veteran has not identified 
any pertinent evidence that remains outstanding and in a 
November 2007 statement indicated that he had no more 
information or evidence to submit in support of his claim.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9424, a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As explained in detail below, the Board has found 
that "staged" ratings are appropriate in this case.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

The veteran's psychiatric disability has been variously 
diagnosed throughout the appeal period, with Axis I diagnoses 
including conversion disorder with anxiety features, post-
traumatic stress disorder, depressive disorder not otherwise 
specified, pain disorder with psychological and medical 
factors, and dysthymia along with an Axis II diagnosis of 
personality disorder.  VA examiners have been unable to 
adequately distinguish whether any of the veteran's symptoms 
are attributable to any nonservice-connected Axis I or II 
diagnoses.  Thus, the Board will, for the limited purpose of 
this decision, attribute all psychiatric signs and symptoms 
to his variously diagnosed service-connected psychiatric 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(finding that when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  

Prior to June 30, 2001

The veteran's disability picture most nearly approximated the 
assigned 30 percent rating prior to June 30, 2001.  VA 
medical evidence of record shows the veteran's psychiatric 
disability was manifested by symptoms of depressed mood, 
suspiciousness, occasional panic attacks, and chronic sleep 
impairment with nightmares prior to June 30, 2001.  The 
record contains no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment or abstract thinking, or a difficulty 
establishing and maintaining effective work social 
relationships prior to June 30, 2001.  

On March 2000 VA examination, the veteran's affect was noted 
to be broad and engaging; he was polite, pleasant, and 
cooperative; his speech was normal in rate and volume; his 
thought processes were linear and sequential and thought 
content was negative for any obvious psychotic symptoms; he 
was fully alert and oriented; and, grossly, there were no 
cognitive deficits.  He had disturbed sleep and woke up in 
the middle of the night.  He had low energy during the day, 
but he was trying to improve that by losing weight.  He could 
relax if he was not in a stressful situation.  He reported 
good concentration for things that interested him.  He had 
been living with a woman for fifteen years and that their 
relationship was "fairly close", but indicated that about 
once a week he would have a short temper with her.  He had 
been working seasonally for Green Energy Company for the most 
recent twelve years testing products.  He indicated the pay 
was good and that he enjoyed the work.  He also reported a 
major interest in inventing and that he was hoping to have 
several recent inventions patented.  

The Board notes that the veteran did report some disturbances 
of motivation and mood.  October 1999 VA treatment records 
indicate he was frustrated with his inability to lose weight.  
On March 2000 examination, he reported generally feeling 
happy, but sometimes worrying that he had cheated people 
around him, because he had not been successful enough.  He 
worried about not having enough money to go forward with his 
invention projects and worried about when he was next going 
to get money.  He indicated he was not irritable except for 
occasional instances of having a short temper with his 
significant other.  The examiner did not feel that the 
veteran worried excessively most days and concluded that he 
had traits of anxiety and general regrets about the course of 
his life and where he was presently.  Hence, these instances 
are more reflective of depressed mood and anxiety as 
contemplated by a 30 percent rating do not reflect the 
reduced reliability and productivity associated with a 50 
percent rating.  

The evidence of record shows that prior to June 30, 2001 
symptoms of his variously diagnosed psychiatric disorder 
caused a decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks, but they did not 
cause occupational and social impairment with reduced 
reliability and productivity.  The preponderance of the 
evidence is against a rating in excess of 30 percent prior to 
that date.

From June 30, 2001 to February 20, 2004 

The Board finds that the evidence supports assignment of a 50 
percent (but no higher) rating from June 30, 2001 to February 
20, 2004.  During this period, the veteran's disability 
picture was manifested by symptoms of disturbances of 
motivation and mood, some suicidal ideations, impaired short-
term memory loss, impaired judgment and abstract thinking, 
and difficulty establishing and maintaining effective work 
and social relationships.

A June 30, 2001 summary of treatment from social worker W. B. 
indicates that during the veteran's initial visits his 
judgment and insight were fair; his mood was depressed and he 
had a sense of hopelessness and felt like a failure; his 
affect had a full range of emotion; he was dysphoric; he had 
ongoing anxiety and some suicidal ideations with no intent or 
plan; and he was socially isolated.  

A December 2001 report from VA Vocational Rehabilitation 
Counselor, L. L., indicates that the veteran's service-
connected psychiatric disability caused him to be intolerable 
of people and social situations.  His neuropsychiatric 
impairment was noted to be moderate.  This assessment also 
indicated that his nonservice-connected back condition 
limited his ability to engage in employment.  However, he was 
noted to be highly motivated in continuing the process of 
inventing and acquiring patents for his inventions:  "Since 
he has been successful in patenting inventions in the past 
and continues to be creative, there is always the possibility 
these inventions could result in economic benefit to the 
veteran as well."  On January 2002 vocational rehabilitation 
evaluation, the counseling psychologist noted that the 
veteran was limited in his employment because of problems 
working with others, accepting supervision, following 
directions, and meeting emergencies.  It was noted that 
hearing loss and tinnitus and several nonservice-connected 
disabilities also impaired him in obtaining employment.  A 
February 2002 award letter from VA Vocational Rehabilitation 
found that he was entitled to vocational rehabilitation 
benefits under the independent living services program and 
that a computer would be provided to him so he could maximize 
his independent living skills, heighten community 
involvement, and enhance his quality of life.  

On December 2002 VA examination, it was noted that the 
veteran had poor short-term memory, difficulty with abstract 
thinking, fair judgment and cognitive functioning, 
disturbances of motivation and mood, suicidal ideation, 
depressed mood, hypervigilance, nightmares, and difficulty 
concentrating.  

In a June 2003 statement, the veteran endorsed symptoms of 
irritability, flashbacks, poor sleep patterns, terrifying 
nightmares, fear of being around crowds, loss of sexual 
interest, forgetfulness, and an easy startle response.

These treatment records show symptoms from June 30, 2001 that 
most nearly approximate the disability picture contemplated 
by the 50 percent rating criteria.  The veteran's disability 
picture does not more nearly approximate the criteria for a 
higher 70 percent rating prior to February 20, 2004.  There 
is no evidence he had speech that was intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting ability to function independently, 
appropriately, and effectively; an inability to establish or 
maintain effective relationships; or obsessional rituals that 
interfered with routine activities during this time period.  
There was also no evidence of spatial disorientation (VA 
examination reports note that he was oriented in person, 
place, and time); and he did not neglect his personal 
appearance and hygiene (all private and VA notations 
regarding his appearance indicated that he was well-groomed, 
appropriately dressed, and/ or neat and clean).  

While the evidence shows that the veteran had difficulty 
establishing and maintaining effective relationships, it does 
not show an inability to establish and maintain such 
relationships.  The veteran avoided large crowds and social 
gatherings and had a markedly decreased interest in things 
with no hobbies to occupy his mind.  He was very isolated 
socially, and was not comfortable being around people, even 
other veterans.  However, he had maintained a close 
relationship with K. for over fifteen years.  He continued to 
live with her and to work with her in developing natural 
pesticides and testing pesticides against insects.  On 
December 2002 VA examination he reported that his 
relationship with K. gave his life meaning and that he loved 
her.  June 2001 and August 2003 W. B. treatment summaries 
also indicated that the veteran had a friend who visited him 
a couple of times a week.  While these symptoms reflect 
difficulty establishing and maintaining effective 
relationships, the fact that he maintained a close 
relationship with K. and one friendship shows that he did not 
have an inability to establish and maintain effective 
relationships. 

Additionally, there is evidence the veteran had disturbances 
of motivation and mood, but his symptoms did not rise to the 
level of impaired impulse control during this "staged" 
period.  W. B.'s treatment notes and letters indicate the 
veteran's anger was worsening; he was easily irritated, 
intolerant, and tended to lash out verbally at those around 
him, specifically his girlfriend.  A May 2002 letter from 
W. B. indicates the veteran was an angry and bitter man who 
found it difficult to socialize with others without becoming 
frustrated and angry.  However, this treatment summary also 
notes he was able to display a façade of congeniality since 
his livelihood depended on marketing his inventions.  It was 
noted he put aside this façade when he felt he had been done 
an injustice and that he would think about revenge plots, but 
he would not act on them.  He and W. B. were working on 
addressing his anger during treatment so he could recognize 
the physiological signs that accompanied his anger and 
developing relaxation techniques to aid him in reducing or 
limiting his anger.  As the veteran was working on and was 
able to control his anger during this period, these symptoms 
more nearly approximate disturbances of motivation and mood 
and do not reflect impaired impulse control.  

The Board notes that the record shows the veteran was 
hypervigilant and had to check and recheck the locks at night 
before he went to bed, or during the night, if he woke up 
from a nightmare.  While these obsessive habits reflect 
suspiciousness and hypervigilance (as contemplated by a 30 
percent rating), the record does not reflect that prior to 
February 20, 2004 they became obsessional rituals that 
interfered with his routine activities.  

The veteran reported having suicidal ideations during this 
period; however, the manifestation of this symptom did not 
cause him substantial impairment in work, family relations, 
judgment, thinking, or mood that would warrant a higher 70 
percent rating prior to February 20, 2004. 

Social worker W. B. indicated that the veteran's symptoms 
were severe; however, as described above, the evidence of 
record does not support that his symptoms from June 30, 2001 
to February 20, 2004 caused him to have deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  Notably, he continued to work on his inventions, 
obtaining patents, and selling gardening products online with 
his girlfriend.  

In evaluating the entirety of the evidence, the Board finds 
that the veteran's overall disability picture and his 
impairment of function (to include suicidal ideation, 
disturbances of motivation and mood, impairment of short-term 
memory, impaired judgment and abstract thinking, sleep 
disturbance, and difficulty maintaining and establishing 
effective relationships) most nearly approximated the 
criteria for a 50 percent rating prior to February 20, 2004.  
The manifestations of his symptoms did not cause him 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood that would warrant a higher 70 
percent rating.  The preponderance of the evidence is against 
a higher (70 percent) rating prior to February 20, 2004, and 
the benefit of the doubt rule does not apply.  

From February 20, 2004

The Board finds that evidence from February 20, 2004 
reasonably shows that the veteran is entitled to a 70 percent 
(but no higher) rating for his psychiatric disability.  VA 
and private treatment records from that date endorse 
increased symptoms including visual hallucinations, impaired 
impulse control, some neglect of personal hygiene, increasing 
difficulty in adapting to stressful circumstances and 
establishing and maintaining effective relationships.  

February 20, 2004 treatment notes from W. B. indicate the 
veteran experienced a hypogenic vision of seeing rats and 
bears.  Subsequent treatment notes from W. B., along with 
September 2005 and February 2007 VA examination reports, show 
the veteran continued to experience visual hallucinations at 
night, usually involving seeing animals crawling around his 
room.  At the November 2004 hearing, he testified that his 
hallucinations also occurred during the afternoon.  The 
February 2007 VA examiner specifically noted that these 
symptoms were associated with the diagnosis of conversion 
disorder with anxiety features.

Regarding impaired impulse control, an April 2004 letter from 
W. B. states that the veteran "angers easily and lashes out 
verbally with little or no provocation and with little regard 
for others' feelings."  He reacted angrily to trivial 
matters and his anger was noted to be disproportionate to the 
issue initiating the anger.  An October 2004 letter from 
W. B. states that the veteran was easily frustrated and 
angered and snapped at K. with little or no provocation.  He 
was noted to be unable to speak about VA without becoming 
agitated and disparaging of the organization.  On July 2004 
VA examination, his mood was noted to be labile, including 
breaking into tears when speaking of his dog's death and 
becoming very angry when speaking of people he resented, such 
as neighbors who abused their pets, his ex-wife, or his 
commanding officer in service.

An October 2004 letter from W. B. indicates that the 
veteran's relationship with K. was rife with animosity, 
indifference, and a cautiously maintained civility.  It was a 
relationship of mutual aid and not one of love.  On September 
2005 VA examination, the veteran reported that K. took care 
of him and that he was good at getting things for her and 
"keep[ing] things up around the house."  On April 2006 
private examination, it was noted that he had a bit of 
agoraphobia and was uncomfortable around other people, 
including other veterans.  Private treatment records and VA 
examination reports indicate that the veteran socially 
isolates himself, does not trust others, and has no 
relationships other than the one he has with K.

On July 2004 VA examination, the veteran presented with 
disheveled clothing and hair.  On September 2005 VA 
examination, he had clean hygiene and neat grooming, but his 
clothing was tattered.  On April 2006 private examination, 
the veteran was noted to be disheveled, malodorous, and 
wearing baggy clothes.  Hence, there is evidence since 
February 20, 2004 of some neglect of personal hygiene.

On July 2004 VA examination the veteran  reported increasing 
suicidal ideation since his dog had recently died and that 
when the dog died he wanted to go with him.  On April 2006 
private examination, he denied suicidal ideations, but 
indicated that he could "will himself to die if need be."  
On February 2007 VA examination, the veteran reported having 
suicidal thoughts without intent, but specifically noted 
thoughts of eating poisonous mushrooms and shooting himself 
with his 357 magnum.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that these symptoms combined with continuing 
symptoms of chronic sleep impairment, nightmares, depression, 
anxiety, suspiciousness, impaired judgment and abstract 
thinking most nearly approximate the disability picture 
contemplated by a 70 percent rating.

However, the evidence is against a finding that the veteran's 
symptoms warrant the next higher 100 percent rating.  
Specifically, the record contains no evidence of gross 
impairment in thought process or communication, grossly 
inappropriate behavior, disorientation to time or place, or 
memory loss for names of close relatives, own occupation, or 
own name.  

While the record reflects the veteran has been experiencing 
hallucinations, VA and private treatment reports indicate 
that he has mainly been experiencing these at night.  During 
the November 2004 hearing, the veteran stated that he 
sometimes experienced hallucinations during the afternoon.  
On April 2006 private examination, it was noted that reality 
testing was fairly concrete.  Additionally, on February 2007 
VA examination, it was specifically noted that he did not 
experience auditory hallucinations, symptoms of thought 
control, or paranoid delusions.  The evidence is against a 
finding that he has been experiencing persistent delusions or 
hallucinations.  

While suicidal ideations have been continuously endorsed, the 
veteran has not indicated any intent to act on these 
ideations.  On April 2006 private examination, he indicated 
that he wanted to kill his commanding officer in 1962, but he 
did not endorse (and has not endorsed throughout the appeal 
period) any current homicidal ideations.  Hence, the evidence 
is against a finding that he is a persistent danger to 
himself or others.

Additionally, while there is evidence that he at times 
neglects his personal appearance and hygiene, there is no 
evidence that he has an intermittent inability to perform 
such activities or any other activities of daily living.  
Notably, on July 2004 VA examination, he stated that he 
helped out around the house by walking K.'s dog, cooking, 
feeding the horses and chickens, and gardening.  On September 
2005 VA examination, he also reported helping to take care of 
the house.

Hence, while the evidence shows the veteran's PTSD causes him 
to have occupational and social impairment with deficiencies 
in most areas, it does not show that it causes him total 
occupational and social impairment.  Notably, on February 
2007 VA examination, it was noted that he continued to 
maintain a website with K. providing products for sale 
related to gardening and he described himself as an inventor.  
As the preponderance of the evidence is against a rating in 
excess of 70 percent, the benefit of the doubt doctrine does 
not apply, and a rating in excess of 70 percent from February 
20, 2004 must be denied. 

There is no objective evidence or allegation in the record of 
'marked' interference with employment (beyond that 
contemplated by a 70 percent rating) or frequent 
hospitalizations due to PTSD, or other factors of like 
gravity, which would suggest that referral for extraschedular 
consideration is indicated.  See 38 C.F.R. § 3.321.


ORDER

"Staged" increased ratings (30 percent prior to June 30, 
2001, 50 percent from June 30, 2001 until February 20, 2004, 
and 70 percent from February 20, 2004) are granted for the 
veteran's service-connected variously diagnosed psychiatric 
disorder, subject to regulations governing payment of 
monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


